Determination of respondent Police Commissioner dated December 17, 1996, dismissing petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Helen Freedman, J.], entered July 3, 1997) dismissed, without costs.
Respondent’s finding that petitioner instigated an altercation with the complainants and used excessive and unjustified force both before and after illegally arresting them, is supported by substantial evidence, in particular, the testimony of the complainants. No basis exists to disturb respondent’s credibility findings (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444; Matter of Sadler v Bratton, 219 AD2d 517). The penalty of dismissal does not shock our sense of fairness. Concur — Nardelli, J. P., Wallach, Tom and Andrias, JJ.